Case 1:20-cv-00168-PLM-PJG ECF No. 31, PageID.1102 Filed 03/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROBERT LEE CONLEY,

        Plaintiff,
                                                      Case No. 1:20-cv-168
 v.
                                                      HONORABLE PAUL L. MALONEY
 JOHN HESS, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff initiated this civil rights action by filing his complaint on February 26, 2020. On

May 12, 2020, an order issued dismissing all the defendants except Cathy Ross (ECF No. 7).

Defendant Ross filed a motion for summary judgment. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on March 5, 2021, recommending that this Court

grant the motion and enter judgment. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 30) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 14) is

GRANTED and this action is TERMINATED.

       IT IS FURTHER ORDERED that for the same reasons the Court concludes the Plaintiff’s

claims are properly dismissed, the Court also concludes that any issue Plaintiff might raise on
Case 1:20-cv-00168-PLM-PJG ECF No. 31, PageID.1103 Filed 03/29/21 Page 2 of 2




appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly,

the Court certifies that an appeal of this decision would not be taken in good faith.

       A Judgment will be entered consistent with this Order.



Dated: March 29, 2021                                          /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge




                                                 2
